224 S.W.3d 673 (2007)
In the Interest of M.A., S.E.A. and A.A.
Juvenile Officer, Respondent,
v.
I.A., Appellant.
Nos. WD 67820, WD 67821, WD 67822.
Missouri Court of Appeals, Western District.
June 12, 2007.
William R. Jackson, III, Kansas City, MO, for respondent.
Ellen D. Jervis, Kansas City, MO, for appellant.
Laura Higgins Tyler, Kansas City, MO, Guardian ad litem.
Before HOWARD, C.J., and ULRICH and HARDWICK, JJ.

Order
PER CURIAM.
Mother appeals the judgment of the Circuit Court of Jackson County, Family Court Division, terminating her parental rights. Mother alleges that there was insufficient evidence that the termination was in the best interest of the children. After a thorough review of the record, we find that the trial court did not abuse its discretion in terminating Mother's parental rights.
The judgment of the trial court is affirmed. Rule 84.16(b).